      Case 1:19-cv-09506-JMF-RWL Document 178 Filed 09/15/21 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
HAO ZHE WANG,                                                          :
                                                                       :
                           Plaintiff,                                  :
                                                                       :    19-CV-9506 (JMF)
         -v-                                                           :
                                                                       :   OPINION AND ORDER
VERIZON COMMUNICATIONS INC. et al.,                                    :
                                                                       :
                           Defendants.                                 :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Plaintiff Hao Zhe Wang, proceeding without counsel, filed this lawsuit against more than

two dozen Defendants with some variation of the name “Verizon,” alleging various claims

relating to the alleged effort to collect a debt. By Memorandum Opinion and Order entered on

October 8, 2020, the Court dismissed the then operative complaint, citing its failure “to make any

particularized allegations about the . . . entities named as Defendants, which it lump[ed] together

and refer[red] to collectively as ‘Verizon.’” Wang v. Verizon Commc’ns Inc., No. 19-CV-9506,

2020 WL 5982882, at *2 (S.D.N.Y. Oct. 8, 2020) (ECF No. 83). Citing Wang’s pro se status,

however, the Court granted leave to amend. But it cautioned Wang — in light of evidence

submitted by Defendants identifying “Verizon New England Inc. as the one and only entity that

established, owned, operated, and managed Wang’s account” — “that bringing claims against an

entity without a good faith basis to believe that the entity was responsible for the alleged

wrongdoing could expose him to sanctions.” Id. at *2. Thereafter, Wang filed a Second

Amended Complaint (the “Amended Complaint”), naming as Defendants seven Verizon entities

(the “Verizon Defendants”) and Enhanced Recovery Company (“ERC”). See ECF No. 139

(“SAC”). ERC filed an Answer. See ECF No. 151. The Verizon Defendants now move,
     Case 1:19-cv-09506-JMF-RWL Document 178 Filed 09/15/21 Page 2 of 11




pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, to dismiss the Amended

Complaint. For the reasons that follow, their motion is GRANTED.

                                        BACKGROUND

       Although Wang’s Amended Complaint is somewhat difficult to interpret, it appears to

allege the following facts, which are assumed to be true for purposes of this motion. See, e.g.,

Lynch v. City of New York, 952 F.3d 67, 74-75 (2d Cir. 2020).

       In 2016, a debt collection agency, McCarthy, Burgess & Wolff (“McCarthy”), contacted

Wang to collect a debt allegedly owed to Verizon Communications Inc. (“VCI”), Verizon

Sourcing LLC (“VSL”), Verizon Wireless LLC (“VAW”), and Verizon Business Network

Services Inc. (“VBN”). SAC ¶ 3. After calling a number provided by McCarthy, Wang

discovered that the overdue bill stemmed from service that had been established in 2015 in

connection with a property in South Hadley, Massachusetts, that Wang owned but did not

inhabit. Id. Wang did not recall setting up service for the property or receiving bills, leading

him to suspect identity theft. Id. After asking Verizon representatives to conduct an

investigation, Wang was told that both service and the debt collection effort would cease. Id.

       On July 10, 2017, “planning to buy a home and to apply for a mortgage,” Wang

requested and received credit reports from three credit reporting agencies (“CRAs”). Id. ¶ 5.

The reports showed a collection record from “Verizon,” but gave no indication that the account

had been disputed. Id. Wang immediately disputed the records with the CRAs and contacted

Verizon customer service and account verification representatives, who promised an

investigation. Id. ¶ 8. After Verizon informed Wang that Verizon had been contacted by the

CRAs in August 2017, Wang spoke with several representatives and received conflicting

responses regarding the status of the disputed account and conflicting instructions on how to



                                                 2
        Case 1:19-cv-09506-JMF-RWL Document 178 Filed 09/15/21 Page 3 of 11




initiate an investigation. Id. ¶¶ 11-12, 15. In light of this uncertainty, Wang sent copies of his

passport and police reports to the CRAs around Thanksgiving 2017; the CRAs then “removed”

the collection record from Wang’s file in late November or early December. Id. ¶¶ 18, 20. In

January 2018, Wang applied for a home mortgage; he completed the purchase in April 2018. Id.

¶ 59.

         In March 2018, ERC contacted Wang to collect a debt on behalf of Verizon. Id. ¶ 22.

ERC contacted Verizon twice for verification, but Verizon was unable to confirm the debt,

leading to the debt being recalled at least once. Id. ¶¶ 25-26. Nevertheless, ERC resumed debt

collection in June 2018. Id. ¶ 55. Then, in November 2018, a third collection agency, Collecto,

appeared in Wang’s credit history on behalf of “US Asset Management Inc.” for the “same

monetary amount to the cent as the debt alleged by the Verizon defendants.” Id. ¶ 23. In

correspondence with the Massachusetts Department of Telecommunications and Cable (“Mass.

DTC”), Verizon stated that it no longer held rights to Wang’s account and that the account had

been sold to Collecto in September 2018. Id. ¶ 47.

         Wang alleges that, in 2017, a VAW representative told him that “Verizon could continue

to wreak havoc with [his] credit by making the collection account reappear on [his] credit reports

even after the CRAs [had] delete[d] it.” Id. ¶ 30 (internal quotation marks omitted). He further

alleges that, in January 2019, a legal supervisor at Verizon Corporate Resources Group (“VCR”)

confirmed that “Verizon was responsible for the recent repeats of sales and buybacks and

threatened that Verizon would make the account reappear on [his] credit reports unless [he]

for[went] all [his] claims against Verizon.” Id. ¶ 28 (internal quotation marks omitted). Wang

also alleges that Defendants Verizon New England Inc. (“VNE”), VAW, VCI, and several other




                                                  3
     Case 1:19-cv-09506-JMF-RWL Document 178 Filed 09/15/21 Page 4 of 11




Verizon affiliates jointly run an operation to improperly evade government inquiries and

investigations into consumer complaints regarding challenged debts. Id. ¶ 36.

       As noted, the Court dismissed Wang’s First Amended Complaint — which brought

claims against twenty-six or twenty-seven Verizon entities — on October 8, 2020, for failure to

satisfy the minimal standards set forth in Rule 8 of the Federal Rules of Civil Procedure and

granted Wang leave to amend. Wang, 2020 WL 5982882, at *2. Liberally construed, the

Amended Complaint alleges claims against VAW, VNE, and Cellco Partnership (which does

business as “Verizon Wireless”) under the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. §

1681 et seq.; claims against VAW, VCI, VSL, VBN, VCR, and ERC under the Fair Debt

Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq.; and claims against all of the

Verizon Defendants under the criminal wire and mail fraud statutes, 18 U.S.C. §§ 1341, 1343,

the Racketeer Influenced and Corrupt Organizations (“RICO”) Act, 18 U.S.C. § 1962, the

Massachusetts Consumer Protection Act, Mass. Gen. Laws ch. 93A, § 1 et seq., and Sections 349

and 601 of the New York General Business Law. See SAC ¶¶ 5, 19, 22, 24, 33, 54-56.

                                      LEGAL STANDARDS

       In evaluating a motion to dismiss pursuant to Rule 12(b)(6), a court must accept all facts

set forth in the complaint as true and draw all reasonable inferences in the plaintiff’s favor. See,

e.g., Burch v. Pioneer Credit Recovery, Inc., 551 F.3d 122, 124 (2d Cir. 2008) (per curiam). A

claim will survive a Rule 12(b)(6) motion, however, only if the plaintiff alleges facts sufficient

“to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible “when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). A



                                                  4
     Case 1:19-cv-09506-JMF-RWL Document 178 Filed 09/15/21 Page 5 of 11




plaintiff must show “more than a sheer possibility that a defendant has acted unlawfully,” id.,

and cannot rely on mere “labels and conclusions” to support a claim, Twombly, 550 U.S. at 555.

If the plaintiff’s pleadings “have not nudged [his or her] claims across the line from conceivable

to plausible, [the] complaint must be dismissed.” Id. at 570.

       Even under the heightened pleading standards set by Iqbal and Twombly, a court is

“obligated to construe a pro se complaint liberally.” Harris v. Mills, 572 F.3d 66, 72 (2d Cir.

2009). Thus, when considering pro se submissions, such as Wang’s, the Court should interpret

them “to raise the strongest arguments that they suggest.” Triestman v. Fed. Bureau of Prisons,

470 F.3d 471, 474 (2d Cir. 2006) (per curiam) (internal quotation marks and emphasis omitted).

Nevertheless, “to survive a motion to dismiss, a pro se plaintiff must still plead sufficient facts to

state a claim that is plausible on its face.” Roundtree v. NYC, No. 19-CV-2475 (JMF), 2021 WL

1667193, at *3 (S.D.N.Y. Apr. 28, 2021) (internal quotation marks omitted); see also, e.g.,

Green v. McLaughlin, 480 F. App’x 44, 46 (2d Cir. 2012) (summary order) (“[P]ro se

complaints must contain sufficient factual allegations to meet the plausibility standard . . . .”).

                                           DISCUSSION

       Although Wang has reduced the number of Verizon Defendants he is suing by sixteen or

seventeen, the Amended Complaint suffers from many of the same problems that doomed his

earlier Complaint: a failure to distinguish among the different Defendants and to provide fair

notice of the basis of his claims against each of them. The Court would be on firm ground

dismissing his claims against the Verizon Defendants on that basis alone, but the claims fail for

independent reasons as well. The Court will address each set of claims in turn.




                                                  5
     Case 1:19-cv-09506-JMF-RWL Document 178 Filed 09/15/21 Page 6 of 11




A. FCRA Claims

        Wang’s first set of claims — under the FCRA — are easily dismissed. For starters,

Wang purports to bring claims pursuant to 15 U.S.C. § 1681s-2(a), which, to the extent relevant

here, prohibits furnishers of information to CRAs from providing “any information relating to a

consumer . . . if . . . [there is] reasonable cause to believe that the information is inaccurate,” id.

§ 1681s-2(a)(1)(A), and from reporting information that is inaccurate if the consumer has

notified the furnisher that the information is inaccurate, see id. § 1681s-2(a)(1)(B). The problem

with these claims is that there is no private right of action to enforce violations of Section 1681s-

2(a). See Longman v. Wachovia Bank, N.A., 702 F.3d 148, 151 (2d Cir. 2012) (per curiam);

Redhead v. Winston & Winston, PC., No. 01-CV-11475, 2002 WL 31106934, at *4 (S.D.N.Y.

Sept. 20, 2002) (collecting cases). Instead, Section 1681s-2(a) is exclusively enforced through

government enforcement actions. See 15 U.S.C. § 1681s-2(d).

        Liberally construed, the Amended Complaint also brings claims relating to the allegedly

inaccurate information in his credit reports under 15 U.S.C. §§ 1681s-2(b), 1681n, and 1681o,

which do provide private rights of action for violations of the FCRA. These claims fail,

however, because Wang’s own allegations show that the CRAs corrected the allegedly

inaccurate information within thirty days of when Wang notified them around Thanksgiving

2017. See, e.g., Jenkins v. Chase Bank USA, N.A., No. 14-CV-5685 (SJF) (AKT), 2015 WL

4988103, at *7 (E.D.N.Y. Aug. 19, 2015). Additionally, to the extent that Wang brings claims

for negligent violations of the FCRA, his claims fail as a matter of law because he does not

allege any damages. See, e.g., Ritchie v. N. Leasing Sys., Inc., 14 F. Supp. 3d 229, 239

(S.D.N.Y. 2014) (“[A] plaintiff . . . may recover only actual damages for a negligent violation.”);

see also, e.g., Perl v. Am. Exp., No. 11-CV-6899 (KBF), 2012 WL 178333, at *4 (S.D.N.Y. Jan.



                                                   6
     Case 1:19-cv-09506-JMF-RWL Document 178 Filed 09/15/21 Page 7 of 11




19, 2012) (dismissing FCRA claims because the plaintiffs “insufficiently pled actual damage in

support of their negligent noncompliance claim.”); Cadet v. Equifax Credit Servs., No. 05-CV-

4843 (SLT) (LB), 2008 WL 189873, at *7 (E.D.N.Y. 2008) (same). True, Wang alleges that the

interest rates for thirty-year fixed rate mortgages increased between August 31, 2017, shortly

after he requested his credit reports, and January 25, 2018. See SAC ¶¶ 58-60. But he does not

allege that he applied for, let alone he was denied, a mortgage before January 2018, at which

point the allegedly inaccurate information had been corrected.

       Accordingly, Wang’s claims under the FCRA against VAW, VNE, and Cellco

Partnership must be and are DISMISSED. 1

B. FDCPA Claims

       Next, Wang brings claims against VAW, VCI, VSL, VBN, and VCR under the FDCPA.

See SAC ¶ 22, 63. To state a claim under the FDCPA, however, a plaintiff must allege that the

defendant is a “debt collector,” defined as “any person who uses . . . interstate commerce or the

mails in any business the principal purpose of which is the collection of any debts, or who

regularly collects or attempts to collect . . . debts owed . . . or due another.” 15 U.S.C. §

1692a(6) (emphasis added); see, e.g., Hess v. Cohen & Slamowitz LLP, 637 F.3d 117, 120 (2d

Cir. 2011); Suquilanda v. Cohen & Slamowitz, LLP, No. 10-CV-5868 (PKC), 2011 WL

4344044, at *3 (S.D.N.Y. Sep. 8, 2011). Significantly, the statute does not apply to creditors

who seek in their own name to collect debts owed to them, see 15 U.S.C. § 1692a(6), unless, “in

the process of collecting his own debts, [the creditor] uses any name other than his own which




1
        In light of that conclusion, the Court need not and does not address the Verizon
Defendants’ argument, made for the first time in their reply, that Wang’s claims under the FCRA
are also time-barred. See ECF No. 159 (“Defs.’ Reply”), at 4-5. Wang’s motion to strike that
portion of Defendants’ reply brief is thus DENIED as moot. See ECF Nos. 158, 160-61.
                                                  7
     Case 1:19-cv-09506-JMF-RWL Document 178 Filed 09/15/21 Page 8 of 11




would indicate that a third person is collecting or attempting to collect such debts,” 15 U.S.C. §

1692a(6), “pretends to be someone else” or uses “a pseudonym or alias,” Maguire v. Citicorp

Retail Services, Inc., 147 F.3d 232, 235 (2d Cir. 1998) (internal quotation marks omitted), or

owns and controls the debt collector, rendering it the creditor’s alter ego, see id. at 234-36.

       Measured against these standards, Wang’s claims fail as a matter of law. He does not

allege that the “principal purpose” of any Defendant’s business is to collect debts. Nor does he

allege that any Defendant used a pseudonym, pretended to be someone else, or owned and

controlled any debt collector. Instead, the gravamen of his claims is that that Defendants were

creditors who contracted with three third-party debt collection firms, ERC, McCarthy, and

Collecto, to collect on his account. See SAC, ¶¶ 3, 22-23. In his opposition brief, Wang also

argues that Defendants violated the FDCPA by “interject[ing] themselves into the collection of a

debt that they did not create.” ECF No. 152 (“Pl.’s Opp’n”), at 18. But that argument fails

because the FDCPA expressly provides that an entity collecting for the accounts of a corporate

affiliate is not a “debt collector” within the meaning of the statute. See 15 U.S.C. § 1692a(6)(B).

Thus, Wang’s FDCPA claims must be and are DISMISSED.

C. Wire and Mail Fraud and Civil RICO Claims

       Wang’s sole remaining federal claims against the Verizon Defendants are for violations

of 18 U.S.C. §§ 1341 and 1343, the statutes criminalizing wire and mail fraud, see SAC ¶ 24;

and for violations of the RICO Act, see id. ¶ 54. The former claims are easily dismissed,

however, as the wire and mail fraud statutes “do not provide a private right of action.” Official

Publ'ns, Inc. v. Kable News Co., 884 F.2d 664, 667 (2d Cir. 1989); accord Nath v. Select

Portfolio Servicing, Inc., 732 F. App’x 85, 87 (2d Cir. 2018) (summary order). Wang’s RICO

claims, meanwhile, fall short because, he fails to plausibly allege the existence of an enterprise or



                                                  8
     Case 1:19-cv-09506-JMF-RWL Document 178 Filed 09/15/21 Page 9 of 11




a pattern of racketeering activity, let alone under the heightened pleadings standards of Rule 9(b)

of the Federal Rules of Civil Procedure. See, e.g., Lundy v. Catholic Health Sys. of Long Island,

Inc., 711 F.3d 106, 119 (2d Cir. 2013); Rombach v. Chang, 355 F.3d 164, 171 (2d Cir. 2004). It

is not enough to assert, as he does, that “VNE, VAW, VCI, VSL, VBN, and VCR’s management

of one or more critical components of this complex operation . . . reflects each Verizon

defendant’s participation in running and managing the entire criminal enterprise and shows each

to be in violation of 18 U.S.C. 1962(c) and 1962(d).” SAC, ¶¶ 37, 49, 52, 54.

D. State-Law Claims

       The Court need not dwell long on Wang’s remaining claims, which are brought under

Massachusetts and New York law. First, his claims under the Massachusetts Consumer

Protection Act, Mass. Gen. Laws ch. 93A and Section 349 of the New York General Business

Law are preempted by the FCRA, which provides that “[n]o requirement or prohibition may be

imposed under the laws of any State . . . with respect to any subject matter regulated under

section 1681s-2.” 15 U.S.C. § 1681t(b)(1)(F). Chapter 93A and Section 349 are plainly

“requirement[s] imposed by state law.” Cunha v. LVNV Funding, LLC, No. 13-11418-MLW,

2015 WL 5737134, at *5 (D. Mass. Sept. 30, 2015) (internal quotation marks omitted). And

Wang’s claims, which relate to unfair credit reporting, the failure to correct credit information,

and the failure to investigate a disputed debt, are well within “the subject matter regulated under

section 1681s-2,” as his claims under the FCRA itself make plain. Accordingly, his claims under

Massachusetts Consumer Protection Act, Mass. Gen. Laws ch. 93A and Section 349 of the New

York General Business Law are “pre-empted by the FCRA.” Cunha, 2015 WL 5737134, at *5

(Massachusetts Consumer Protection Act); accord Torres v. Wakefield & Assocs., No. 1:20-CV-

09343 (MKV), 2021 WL 199532, at *1 (S.D.N.Y. Jan. 20, 2021) (N.Y. GBL § 349); see also,



                                                 9
    Case 1:19-cv-09506-JMF-RWL Document 178 Filed 09/15/21 Page 10 of 11




e.g., Logan v. Bank of Am., N.A., No. 19-CV-11483, 2020 WL 1245124, at *4-5 (D. Mass. Mar.

16, 2020) (noting that a majority of judges in the District of Massachusetts to have considered

the issue have held that private suits under Mass. Gen. Laws ch. 93A, § 54A(g) are preempted by

the FCRA). His claims under Section 601 of the New York General Business Law, meanwhile,

fail because that provision “does not supply a private cause of action.” Nick’s Garage, Inc. v.

Progressive Cas. Ins. Co., 875 F.3d 107, 127 (2d Cir. 2017).

       Accordingly, Wang’s state-law claims must be and are DISMISSED as well.

                                         CONCLUSION

       For the foregoing reasons, the Verizon Defendants’ motion to dismiss is GRANTED and

Wang’s claims against them are DISMISSED. The Court declines to grant Wang leave sua

sponte to amend his claims yet again. Wang has already had multiple opportunities to amend.

See, e.g., Transeo S.A.R.L. v. Bessemer Venture Partners VI L.P., 936 F. Supp. 2d 376, 415

(S.D.N.Y. 2013) (“Plaintiff’s failure to fix deficiencies in its previous pleadings is alone

sufficient ground to deny leave to amend sua sponte.” (citing cases)). Additionally, many of the

problems with Wang’s claims are substantive and cannot be cured through amendment. See,

e.g., Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000) (holding that a district court may deny

leave to amend when amendment would be futile because the problems with the plaintiff’s

claims are “substantive” and “better pleading will not cure” them). And finally, Wang “has not

requested permission to file [an amended complaint], nor has he given any indication that he is in

possession of facts that would cure the problems identified in this opinion.” Clark v. Kitt, No.

12-CV-8061 (CS), 2014 WL 4054284, at *15 (S.D.N.Y. Aug. 15, 2014).




                                                 10
    Case 1:19-cv-09506-JMF-RWL Document 178 Filed 09/15/21 Page 11 of 11




       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this Opinion

and Order would not be taken in good faith, and in forma pauperis status is thus denied. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

       The Clerk of the Court is directed to terminate ECF No. 143 and to mail a copy of this

Opinion and Order to Wang.


       SO ORDERED.

Dated: September 15, 2021                           __________________________________
       New York, New York                                    JESSE M. FURMAN
                                                           United States District Judge




                                               11
